PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/314,867
Filing Date: 3 Jan 2019
Appellant(s): DSM IP ASSETS B.V.



__________________
Stephanie R. Amoroso
Reg. No. 51,401
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated May 13, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 and 15 are directed to a rapeseed protein isolate obtained by the process of claim 1.  It unclear exactly how the steps of mixing, separating, decreaming, adjusting, removing, concentrating, and isolating as described in claim 1 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Additionally, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Further, claims 8-13 and 15 include limitations that pertain to characteristics of the rapeseed protein isolate.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      for composition claims.
Claims 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Logie et al. WO 2010003245 (hereinafter “Logie”).
With respect to claims 8-13 and 15, Logie discloses the canola protein isolate has a high protein content, in excess of about 90 wt% protein on a dry weight basis.  The isolate contains both albumin (napin) and globulin (cruciferin) protein fractions. The canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], [0061], and [0063]).
Additionally, the method of Logie is substantially similar to the process recited in claim 1.  Logie discloses a process comprising the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in a sodium chloride solution at a temperature of from about 5⁰C to about 75⁰C (step i), separating the residual meal from the aqueous phase and defatting the solution by centrifugation and/or filtration (steps ii and iii), adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid (step iv), adding calcium chloride solution to the aqueous protein solution following the separation from the meal and prior to concentrating the solution which causes the formation of a precipitate (step iv), removing the precipitate from the protein solution (step v), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (step vi), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii).  The isolate is low in phytic acid content, generally less than about 1.5% by weight (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).
Since the rapeseed protein isolate is similar to the canola protein isolate disclosed by Logie, as set forth above, claims 8-13 and 15 are unpatentable.  Further the steps recited in claim 1 do not appear to produce a materially different product from the prior art.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Logie et al. WO 2010003245 (hereinafter “Logie”).
With respect to claims 1 and 3-7, Logie discloses a process comprising the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in an about 0.05 M to about 0.8 M sodium chloride solution (about 0.3% to about 4.5% of sodium chloride, claim 4) at a temperature of from about 5⁰C to about 75⁰C (step i), separating the residual meal from the aqueous phase and defatting the solution by centrifugation (claim 5) and/or filtration (steps ii and iii), adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid (step iv), adding calcium chloride solution (claim 6)  to the aqueous protein solution following the separation from the meal and prior to concentrating the solution which causes the formation of a precipitate (step iv), removing the precipitate from the protein solution (step v), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (claim 7) (step vi), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii).  Logie also discloses the concentration of oil seed meal in the sodium chloride solution during the solubilization step is typically about 5% to about 15% (ratio of meal to salt solution is about 1:about 6-19, claim 3).  The obtained isolate is low in phytic acid content, generally less than about 1.5% by weight (claim 1) (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).
The temperature in step i, sodium chloride content in the salt solution (claim 4), ratio of meal to sodium chloride solution (claim 3), pH in step iv, and phytate level disclosed in Logie overlap the presently claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Logie does not expressly disclose the canola protein isolate comprises 40 to 65% of cruciferins and 35 to 60% of napins and wherein said canola protein isolate has a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C. Absent any clear and convincing evidence to the contrary, a canola protein isolate comprising 40 to 65% of cruciferins and 35 to 60% of napins and having solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C would naturally occur from said method since Logie positively recites all of the claimed process steps, Logie discloses the canola protein isolate contains both albumin (napin) and globulin (cruciferin) protein fractions and the canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], and [0063]), and quantities of the cruciferins and napins as well as the solubility of the isolate canola protein are an intended result of the claimed process.  

(2) Response to Argument
Claims 8-13 and 15 stand rejected under 35 USC 102(a)(1) as being anticipated by or, in the alternative, under 35 USC 103 as being obvious over Logie et al. WO 2010003245 (hereinafter “Logie”), and claims 1 and 3-7 stand rejected under 35 USC 103 as being unpatentable over Logie et al. WO 2010003245 (hereinafter “Logie”).
Appellant argues the Office’s rejection fails to meet legal standard for anticipation because Logie fails to disclose every limitation, expressly or inherently. The Office improperly ignores that Logie never discloses an isolate having the claimed percentages of 12S and 2S proteins in a way that shows such an isolate existed in the prior art. The Office also ignores that Logie never alleged, much less showed that its isolates had the claimed solubility of at least 88% in water when measured over a pH range from 3 to 10 at a temperature of 23+2°C.  Logie fails to disclose an isolate comprising 40 to 65 wt% cruciferins and 35 to 60 wt% napins and having a solubility in water of at least 88% when measured over a pH range from 3 to 10 at a temperature of 2342°C; wherein the native rapeseed protein isolate comprises from 5% to 65% on dry matter basis of 12S rapeseed protein where the presence of 12S is verified by Blue Native PAGE.  The Office can only be relying on inherent anticipation. The Office failed to meet the high burden required to show inherency.  Logie does not inherently anticipate any claim because Logie does not establish that the isolates necessarily existed in the prior art having all the properties claimed. Logie never discloses that its inventive isolates have these ranges or any other proportions. None of Logie’s four examples exemplifying isolates were analyzed for weight percentages of cruciferin and napin proteins. And none of the examples measured the solubility of the isolate at any pH, even though Logie repeatedly avers that the isolates are completely soluble and transparent at low pH. Thus, Logie fails to disclose that it possessed any isolates with 2S, 12S and 7S proteins in the claimed ranges, let alone which possess the claimed solubility over a wide pH range. The Office has not adduced any evidence that Logie inherently anticipates (such as via a later published reference disclosing some properties of the isolates therein). The Office merely alleges (incorrectly) that because Logie’s method of producing the isolate is the same, the isolates must necessarily be the same. This is not true (P12-P15).
Examiner disagrees.  Claim 8 relates to a native rapeseed protein isolate obtained by a process according to claim 1 comprising 40 to 65% cruciferins and 35 to 60% napins and having a solubility of at least 88% in water when measured over a pH range from 3 to 10 at a temperature of 23+2⁰C.  The claim includes limitations that pertain to characteristics of the rapeseed protein isolate, such as comprising 40 to 65% cruciferins, comprising 35 to 60% napins, and having a solubility of at least 88% in water when measured over a pH range from 3 to 10 at a temperature of 23+-2⁰C.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.  
Additionally, the rapeseed protein isolate of claim 8 is obtained by the process of claim 1, and it is unclear exactly how the steps of mixing, separating, decreaming, adjusting, removing, concentrating, and isolating as described in claim 1 impart distinctive structural characteristics to the final product of claim 8.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Further, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
In view of the foregoing, Logie teaches a product similar to the rapeseed protein isolate of claim 8 since Logie teaches a canola protein isolate that has a high protein content, in excess of about 90 wt% protein on a dry weight basis, contains both albumin (napin) and globulin (cruciferin) protein fractions, and is treated to provide a product with properties such as solubility at wide pH values, including acidic pH values, and clarity in aqueous media (Abstract; paragraphs [0005], [0007], [0009], [0011], [0061], & [0063]).  Appellant is reminded  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 

Appellant argues the Office has also improperly discounted Appellant’s rebuttal evidence establishing that Logie’s isolates lack solubility over the claimed range.  Appellant submitted unrebutted evidence that the acidification step that is the crux of Logie’s invention renders the cruciferins (12S/7S) in the isolates insoluble in water at pH 3. In the Declaration of Mr. Rudolf Van Beckhoven (Exh. A), Mr. Van Beckhoven replicated Example 3 of Logie (referenced in the Declaration as “Burcon,” who is the assignee) and measured the soluble proteins by size exclusion chromatography (SEC) after each step.  Mr. Van Beckhoven showed that the acidification step required in Logie has a dramatic effect on the protein solubility. Following the acidification to pH 3, the soluble cruciferins are no longer detected according to Mr. Van Beckhoven at § 12.  In short, soluble cruciferins cannot be detected following Logie’s dilution/acidification step, only soluble 2S napins are detected.  Mr. Beckhoven explains that the absence of soluble cruciferins in Logie/Burcon’s isolate may be the reason for the different physical appearance of Logie/Burcon’s dried rapeseed isolate compared to that of the claimed isolate (CanolaPRO). The solubility of Logie’s extract (i.e., Burcon) in water at neutral pH at room temperature (22-23 °C) was also much lower than the isolate of the instant claims (which isolate, GB20314, is not prepared using acidification to pH between 2 and 4.5 at any step). See, van Beckhoven Decl. at ¶13. These result should be unsurprising because Logie never stated or hinted that the isolates were completely soluble in water at neutral pH (paragraphs [0009], [0011], [0063], and [0088] reproduced above), despite the Office’s misreading of paragraph [0007] (which nevertheless instructs to remove the cruciferins to achieve high solubility). Logie repeatedly stated that the isolates are “completely soluble in water at low pH” or “soluble and transparent in acidic aqueous environment.” This is not even true, because the cruciferins are insoluble in water after dilution in water and acidification to pH 3. The instant specification explains that it is well known that 12S proteins are not very soluble over a wide pH range absent salt (which is why processing to form micelles, also described in Logie, is frequently used). Specification at 2, beginning at line 37.  It was hard to see how the conspicuous absence of any mention of solubility at any pH besides acidic or low—which Logie repeatedly relied on during prosecution, too—could support the Office’s rejection of the claimed isolate that has a high solubility in water over a wide (algorithmic) pH range from 3 to 10. None of the paragraphs the Office cites [0005], [0007], [0009], [0011], [0061], and [0063] suggest the isolate is soluble at such a wide pH range. The data in the van Beckhoven declaration is unrebutted, and now it’s even more difficult to perceive how the Office sustained the rejection.  The Office states that it is not relying on any of Logie’s examples or even exemplified processes, but on the general steps in Logie. But as explained above, these steps do not suffice for anticipation because they do not show the invention actually existed in the prior art. They were combined in specific ways in Logie but the Office does not rely on those specific embodiments disclosed. And, as Appellant explained, there is an acidification step in the general disclosure ([0055]) and in all the specific embodiments which Appellant showed does not result in the claimed isolate. The rejection fails to meet the high burden for inherent anticipation. The isolates made in Logie’s examples—which indisputably represent embodiments of Logie’s invention and comprise the steps generally disclosed— must necessarily contain the claimed properties for inherent anticipation to exist. Appellant demonstrated that the isolate of Ex. 3 does not have the claimed solubility at pH 3 or at neutral pH. The Office agreed, and has not rebutted this data by pointing to a specific combination that would result in the claimed isolate. Nothing more is needed to disprove anticipation (P12 and P15-P19).
Examiner disagrees.  As previously discussed, claim 8 relates to a product-by-process claim since the claimed protein isolate is obtained by the process of claim 1.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Additionally, claim 8 includes limitations that pertain to characteristics of the rapeseed protein isolate.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  Therefore, a 35 U.S.C. 102  and 103 rejection over Logie is appropriate for claim 8. 
As discussed above, Logie teaches a canola protein isolate that has a high protein content, in excess of about 90 wt% protein on a dry weight basis, contains both albumin (napin) and globulin (cruciferin) protein fractions, and is treated to provide a product with properties such as solubility at wide pH values, including acidic pH values, and clarity in aqueous media (Abstract; paragraphs [0005], [0007], [0009], [0011], [0061], and [0063]). Thus, Logie teaches a product similar to the rapeseed protein isolate of claim 8.  Appellant is reminded "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." 
Additionally, Appellant indicates Example 3 of Logie was replicated in the Declaration filed February 4, 2022.  While the method in Example 3 of Logie is not the same as the presently claimed invention, any differences between the method in Example 3 of Logie and the claimed invention are obvious in view of the reference since Logie is not limited to the embodiment of Example 3 and the general disclosure of Logie teaches the method steps of claim 1.  “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  
With respect to a rapeseed protein isolate obtained by a process according to claim 1 as recited in claim 8, Logie teaches the production of canola (rapeseed) protein isolates (paragraphs [0001] and [0008]).  The process comprises the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in an aqueous solution at a temperature of from about 5⁰C to about 75⁰C (step i, paragraphs [0024]-[0026] and [0034]), separating the residual meal from the aqueous phase and defatting the solution by centrifugation and/or filtration (steps ii and iii, paragraphs [0034] and [0037]), adding salt, such as calcium chloride, to the aqueous protein solution and adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8, which is interpreted to include values slightly above 6.8, by using any convenient acid which causes the formation of a precipitate and performing this step after separation of the protein solution from the meal and the defatting step and prior to concentrating the solution (step iv, paragraphs [0012], [0038], and [0040]), removing the precipitate from the protein solution (step v, paragraph [0012]), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (step vi, paragraphs [0056]-[0058]), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii, paragraph [0061]).
The temperature in the solubilization step and the pH in the adjusting step taught in Logie overlap the presently claimed temperature range in step i and neutral pH in step iv of claim 1.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
While the method of Logie fails to anticipate the claimed method, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to arrive at the protein isolate of claim 8 from the teachings of Logie since Logie teaches there are several variations of the procedure to produce the canola (rapeseed) protein isolate (paragraph [0062]) and the method of Logie, as shown above, substantially overlaps the presently claimed method. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
	
Additionally, it is noted the Declaration of Dr. Rudolf Van Beckhoven under 37 CFR 1.132 filed February 4, 2022 (Exhibit A of the Appeal Brief) has previously been addressed by the Examiner in the Final Rejection of May 13, 2022 (see paragraphs 21-34 of the Office Action) and also provided below:
The Declaration under 37 CFR 1.132 filed February 4, 2022 is insufficient to overcome the rejection of claims 1-13 and 15 based upon Logie as set forth in the last Office action because of the following reasons:  
Paragraph 5 of the Declaration indicates I (Rudolf Van Beckhoven) am not an inventor of the above-captioned patent application, but I supervised the experiments described below.  Specifically, I supervised experiments that replicated Example 3 of WO2010/003245 Burcon Nutrascience (MB) Corp. (“Burcon”/Logie).
Applicant is reminded in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Where the objectivity of the declarant is an issue in the prosecution, the inventor must disclose the known relationships and affiliations of the declarants so that those interests can be considered in weighing the declarations.  Ferring B.V. v. Barr Laboratories, Inc., 437 F.3d 1181, 78 U.S.P.Q.2d (BNA) 1161 (Fed. Cir. 2006).
Paragraph 5 of the Declaration indicates the goal of the experiments was to prepare a rapeseed isolate of Burcon Example 3 and measure solubility of the proteins in water (neutral pH).  The instant claims require of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23+2⁰C.  Paragraph 6 of the Declaration indicates the results of the experiment showed that the rapeseed isolate prepared according to Example 3 of Logie/Burcon has only 67% solubility in water at neutral pH and room temperature.  In contrast, the rapeseed isolate has 96% solubility in water at a neutral pH and room temperature.
Examiner disagrees. Logie is not limited to the embodiment of example 3.  As shown above, the method of Logie is substantially similar to the process recited in claim 1 (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).  “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Paragraph 8 of the Declaration indicates Burcon Example 3 does not disclose how the rapeseed cake was obtained.  DSM used cold-pressed cake as that corresponded to what is used in DSM’s method.  The extraction was performed at 20⁰C with shaking by hand every 10 minutes
It is Examiner’s position that while Example 3 of Logie does not expressly disclose how the canola meal was obtained or a temperature of from 45 to 65⁰C as presently recited in claim 1 (step i), Logie is not limited to this example since the reference also teaches meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed) and solubilization is effected at a temperature of from about 5⁰C to about 75⁰C (paragraphs [0024] and [0026]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Paragraph 10 of the Declaration indicates the pH was adjusted from 5.3 to 3.0 with HCl.
It is Examiner’s position that while Example 3 of Logie adjusts the pH to 3.0, Logie is not limited to this embodiment since the reference also expressly teaches adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid (paragraph [0040]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Paragraph 12 of the Declaration indicates the amount of napin and cruciferin proteins, along with carbon and nitrogen analysis (indirect measure of protein content) was performed at each stop of the Burcon Example 3 method.  The amount of cruciferin and napin proteins reflects the amount of soluble cruciferins and napins.  What is clear from the results in the table is that, following acidification to pH 3.0, the cruciferins present are no longer soluble, as indicated by a value of < 0.005 in the concentrate.  Soluble cruciferins are not detected following the dilution/acidification step, only the soluble napins are detected.  The absence of soluble cruciferins in Burcon’s isolate may be the reason for the different physical appearance of Burcon’s dried rapeseed isolate compared to that of the claimed isolate (CanolaPRO).  Paragraph 13 of the Declaration indicates the solubility in water of the Burcon Ex. 3 ultrafiltered concentrate was performed.  As can be seen, the Burcon isolate was only 67% soluble in water, while the CanolaPRO isolate (GB20314) was 96% soluble at 20-22⁰C in water (neutral pH).  This is likely due to the insoluble cruciferins in Burcon’s isolate vs. the soluble cruciferins in the isolate prepared according to the method of the application (which does not include an acidification step).
It is Examiner’s position that the isolate prepared from Example 3 of Logie would produce a different quantity of cruciferins as well as a different solubility in water as compared to the claimed product since the process of Example 3 of Logie is an embodiment in the reference that is different from the claimed invention.  As previously shown, Logie is substantially similar to the process recited in claim 1 and is not limited to the embodiment of Example 3 (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).  Applicant is remined "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant has not adequately shown that the method taught in the Logie reference is incapable of producing a canola protein isolate comprising 40 to 65% of cruciferins and 35 to 60% of napins with a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C.  Thus, a proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  
Paragraph 14 of the Declaration indicates cold pressed oil extraction is gaining attention to maintain the proteins nativity due to avoiding heat and solvents, but this is not the standard in the oil industry.
It is Examiner’s position that Logie teaches the meal may be any meal resulting from the removal of canola oil from canola oil seed, such as for example hot hexane extraction or cold oil extrusion methods (paragraph [0024]).  Thus, Logie successfully teaches obtaining cold-pressed canola oil meal as presently claimed.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

Appellant argues the Office’s allegation that Logie anticipates because its methods of preparing the isolate are similar to that claimed is incorrect. As explained above, the Office relies on general disclosure in Logie, which provides alternatives for processing, including the source of starting canola meal and the order and alternatives for processing steps (such as optional PES membrane filtration) cannot anticipate. Anticipation (by itself or in a §102/103 rejection as here) cannot be predicated on picking and choosing from among alternatives.  The Office has not set out a specific process that allegedly results in an isolate that anticipates the claims. The Office cites paragraphs that disclose steps (omitting the acidification step), but nothing in Logie teaches to omit this critical step. Further, Logie fails to disclose a pH adjustment to neutral at the precipitation step.  Because the hypothetical statement that prior art canola isolates contain ranges of cruciferins and napins [0006] Logie 1s indisputably non-enabling for the weight percentages of these proteins 1n its inventive isolates. Logie further fails to enable the solubility of the isolates in water over the wide pH range claimed. No solubility of any isolate at any pH was shown, even at the low/acidic pH Logie touted. Paragraph [0007], stating that the isolates can be treated to acquire properties they do not possess by removing the insoluble cruciferins to produce an isolate that is 85% 2S napins, shows the opposite of what the Office alleges—this is achieved only when 7S/12 cruciferins are mostly removed—and certainly fails to anticipate the instant claims which require the presence of 40 to 65% 12S/7S cruciferins that are highly soluble over a wide pH range.  Because Logie did not analyze any of the isolates beyond total protein wt%, Logie similarly does not anticipate claim 10 (5% 12S protein measured by BN PAGE); claim 11 (conductivity of less than 9 uS/cm); claim 12 (less than 20% on dry matter of 7S protein); claim 13 (cruciferin/napin ratio of form 0.9 to 1.3); or claim 14 (phytate level of less than 0.4 wt%). There is nothing in Logie that suffices to establish that the isolates necessarily had these undisclosed limitations.  Further, as explained above, Appellant provided unrebutted evidence that Logie’s isolates contain insoluble cruciferins following acidification to pH 3, and further showed that the Ex. 3 isolate was only 67% soluble at neutral pH (not the 88% required in claim 1). Indeed, Logie does not enable high solubility of its isolates even at the acidic pH alleged (P19-P21).
Examiner disagrees.  As previously discussed, the method of Logie fails to anticipate the method of claim 1.  However, Logie teaches the protein isolate is treated to provide a product with properties such as solubility at wide pH values, including acidic pH values, and clarity in aqueous media (paragraphs [0007], [0009], [0011], [0061], and [0063]).  Additionally, Logie teaches adding salt, such as calcium chloride, to the aqueous protein solution and adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid which causes the formation of a precipitate, and this step is performed after separation of the protein solution from the meal and the defatting step and prior to concentrating the solution (paragraphs [0012], [0038], and [0040]).
The pH range of about 5 to about 6.8, which is interpreted to include values slightly above 6.8, as taught in Logie overlaps the presently claimed neutral pH in step iv of claim 1.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
From the teachings of Logie, as shown above, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to arrive at the protein isolate of claim 8 since Logie teaches there are several variations of the procedure to produce the canola (rapeseed) protein isolate (paragraph [0062]) and the method of Logie, as shown above, substantially overlaps the presently claimed method.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
While Logie does not analyze the 12S rapeseed protein presence verified by Blue Native PAGE as recited in claim 10, the conductivity as recited in claim 11, the 7S rapeseed protein content as recited in claim 12, and the cruciferin/napin ratio as recited in claim 13, Logie, as previously discussed, teaches a product similar to the rapeseed protein isolate of claim 8.  Additionally, the method steps of claim 1 do not appear to produce a materially different product from Logie since the process of Logie, as shown above, substantially overlaps the presently claimed method. Appellant is reminded that claims 10, 11, 12, and 13 include limitations that pertain to characteristics of the rapeseed protein isolate.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  Appellant is reminded the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
Appellant is also reminded that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).  Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950) and MPEP 716.07.
In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which applicant relies (i.e., phytate level of less than 0.4 wt% of claim 14) are not recited in the rejected claim(s) since claim 14 has been cancelled.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, it is noted the Declaration of Dr. Rudolf Van Beckhoven under 37 CFR 1.132 filed February 4, 2022 (Exhibit A of the Appeal Brief) has previously been addressed by the Examiner in the Final Rejection of May 13, 2022 (see paragraphs 21-34 of the Office Action) and also provided above.

Appellant argues the rejection also fails to meet the legal standard for obviousness because the prior art isolates were not made by a substantially identical method. Logie fails to render the instant process or canola isolate obvious. There is no teaching or suggestion in Logie how to prepare an isolate comprising 40 to 65% of cruciferins and 35 to 60% of napins and wherein said canola protein isolate has a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 2342°C. And in fact, following Logie’s methods doesn’t produce the isolate produced by the claimed method. The Office failed to articulate a rationale beyond pointing to general steps in the specification (but not the paragraphs reciting Logie’s specific embodiments), and then alleging that those paragraphs somehow meet each step set forth in claims 1 and 3-7. Moreover, the Office has not established that the isolate produced by the claimed isolate is the natural result of following any of Logie’s general or specific processes.  Appellant showed in the response filed July 5, 2021 how the instantly claimed process differed from that in Logie. Most notably, the instant process lacks the acidification step to pH 3 that is critical to Logie’s invention. This step renders the cruciferins insoluble and would not produce the isolate having the properties claimed (thus, it is not encompassed in the claims). But there are other differences too. Appellant provided Tables showing the lack of substantial similarity (reproduced below) to the methods disclosed in each of Logie’s examples.  In addition to not having an acidification step to pH 3—which destroys the solubility of the cruciferins—the instant process depends on i) starting from cold- pressed canola meal; ii) adjusting the pH at the time of adding the precipitant.  First, Logie does not disclose that the source of the canola meal must be cold-pressed to produce a native isolate. While Logie generally states that the isolates can be made using cold-pressing, none of the exemplified isolates are made from cold-pressed meal. As explained in the instant specification, canola protein isolates are not “native” unless they are from cold-pressed meal. And, if Logie’s “commercial canola meal” starting meal was hot hexane extracted meal, the industry standard, the resulting isolate is certain not to be soluble over the claimed pH range because the process of removing hexane using high heat denatures proteins, rendering them less soluble or insoluble. Logie does not teach that using cold-pressed canola meal is necessary to produce a highly soluble isolate.  Second, Logie does not make any pH adjustment to neutral at the time of adding precipitant (e.g., calcium chloride) as is done in step (iv) of claim 1. Logie at [0040] states that, following the extraction step from canola meal (which can be done at high or low pH), the pH is adjusted prior to further processing, i.e., step (a) of Logie, long before the precipitant is added in Logie step (e). Applicant found that the pH adjustment at the time of the precipitation step lowers the phytate compared to not adjusting the pH. This is not suggested anywhere in Logie and the Office has not explained how a pH adjustment at this specific step would be gleaned from Logie. The Office mistakenly views step iv) of the instantly claimed process as being an acidification step to pH between 2 and 4.5, required by Logie. FOA at § 19 and 29. Adjusting a higher pH liquid fraction to neutral using acid (at the time calcium chloride precipitation) can in no way be construed to be the acidification to pH 2.5 to 4.0 required in Logie. The Office also cites to [0040] of Logie which discloses adjusting the pH to between about 5 to about 6.8 following the high or low pH extraction, as evidence of adjusting to neutral. This step at the beginning of the process is not a substitute for Logie’s acidification step at e.g., [0055] that always follows. The Office also cites [0051] which discloses the phytate precipitation. But [0051] does not teach adjusting the pH at the phytate precipitation stage, either—there is no mention of pH in that paragraph.  Dependent claim 14 recites a phytate level of less than 0.4 wt%. There is no such disclosure in Logie of this level phytate although Logie generally states that the phytate is less than about 1.5% by weight (because there is no analysis whatsoever on any of Logie’s isolates beyond protein wt%. Simply put, nothing in Logie suggests the specific ordered combination of process steps in claims | and 3-7 that produce an isolate with the specifically claimed properties. The Office highlights some steps in the rejection (see note 9, supra) that are common to both Logie’s process and the claimed process, but selectively omits the above-mentioned critical differences. Moreover, because the Office does not point to a complete process in Logie that would result in the claimed isolate (such as those disclosed in paragraphs [0014], [0016], [0018], [0020], or the examples) the rejection seems to be based on picking and choosing from among steps. A requirement for picking and choosing from among various teachings can’t sustain obviousness without a specific articulation of how the references teaches to combine those specific steps. Doing so without an articulation is quintessential hindsight reconstruction.  The Office should explain how canola isolates, prepared from different starting materials by different methods, and containing different ranges of cruciferins and napins, would meet the solubility, and other, limitations claimed. It has not. For example, there is no articulation with a rationale underpinning that would motivate a skilled artisan to omit the Logie’s acidification step, and/or do a pH adjustment to neutral at the precipitation step.  Consequently, the Office has failed to establish a prima facie case based on similar methods of making isolates. The method used to make the claimed isolate is different than those used in Logie. The record is devoid of any other articulation of how Logie would render the instantly claimed product-by-process obvious. There is no requisite articulated rationale of why or how Logie’s methods would be changed to arrive at the claimed isolate with any reasonable expectation of success. Appellant already showed that following the method in Ex. 3 of Logie doesn’t lead to the claimed isolate, and the Office agreed (FOA at { 31) so the rejection should have been withdrawn. All Logie’s process contain the acidification step that destroys the solubility of the cruciferins. The Office’s continued reliance on general steps—none of which teach the specific combination of starting with cold-pressed canola meal, omit the acidification step, and fail to teach adjusting the pH to neutral at the time of precipitating phytate, is misplaced (P12 and P21-P33).
Examiner disagrees.  The method of claim 1 is obvious in view of Logie as discussed in detail below. 
With respect to claim 1, Logie teaches the production of canola (rapeseed) protein isolates (paragraphs [0001] and [0008]).
Regarding the limitation of i) mixing cold-pressed rapeseed oil meal with an aqueous liquid at a temperature of from 45⁰C to 65⁰C as recited in claim 1, Logie teaches solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in an aqueous solution at a temperature of from about 5⁰C to about 75⁰C (paragraphs [0024]-[0026] and [0034]).  The temperature range as taught in Logie encompasses the presently claimed temperature range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Regarding the limitation of ii) separation of the aqueous liquid from the mixture obtained in i) as recited in claim 1, Logie teaches separating the residual meal from the aqueous phase (paragraph [0034]).
Regarding the limitation of iii) decreaming of the aqueous liquid obtained in ii) by centrifugation or filtration as recited in claim 1, Logie teaches defatting the solution by centrifugation and/or filtration (paragraphs [0034] and [0037]). 
Regarding the limitation of iv) adjusting the pH of the decreamed aqueous liquid obtained in iii) to neutral by adding acid in the presence of a precipitant to obtain a precipitate as recited in claim 1, Logie teaches adding salt, such as calcium chloride, to the aqueous protein solution and adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid which causes the formation of a precipitate, and this step is performed after separation of the protein solution from the meal and the defatting step and prior to concentrating the solution (paragraphs [0012], [0038], and [0040]).  The pH range of about 5 to about 6.8, which is interpreted to include values slightly above 6.8, as taught in Logie overlaps the presently claimed neutral pH in step iv of claim 1.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
Regarding the limitation of v) removing the precipitate obtained in iv) to obtain an aqueous liquid as recited in claim 1, Logie teaches removing the precipitate from the protein solution (paragraph [0012]).
Regarding the limitation of vi) concentrating and washing the aqueous liquid obtained in v) as recited in claim 1, Logie teaches concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (paragraphs [0056]-[0058]).
Regarding the limitation of vii) isolating native rapeseed protein isolate from the concentrated and washed aqueous liquid obtained in vi) by means of drying as recited in claim1, Logie teaches drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii, paragraph [0061]).
Regarding the limitation of wherein the rapeseed (canola) protein isolate comprises 40 to 65% of cruciferins (12S globulin) and 35 to 60% of napins (2S albumin) and wherein said rapeseed (canola) protein isolate has a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C as recited in claim 1, Logie does not expressly teach these characteristics.  However, absent any clear and convincing evidence to the contrary, a canola protein isolate comprising 40 to 65% of cruciferins and 35 to 60% of napins and having solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C would naturally occur from said method since Logie positively recites all of the claimed process steps, Logie teaches the canola protein isolate contains both albumin (napin) and globulin (cruciferin) protein fractions and is treated to provide a product with properties such as solubility at wide pH values, including acidic pH values, and clarity in aqueous media (Abstract; paragraphs [0005], [0007], [0009], [0011], [0061], and [0063]), and quantities of the cruciferins and napins as well as the solubility of the isolate canola protein are an intended result of the claimed process. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). 
Although Logie does not expressly teach cold-pressed rapeseed (canola) oil meal was used in the examples, Logie positively recites “the canola meal may be any canola meal resulting from the removal of canola oil from canola oil seed with varying levels of non-denatured protein, resulting, for example, from hot hexane extraction or cold oil extrusion methods” (paragraph [0024]).  Given that it is well understood that extrusion is interpreted as including pressure/pressing, the cold oil extrusion taught in Logie successfully meets the claimed limitation of cold-pressed rapeseed oil. “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Additionally, Logie successfully teaches pH adjustment to neutral at the time of adding precipitant (e.g., calcium chloride) as recited in step iv of claim 1.  As shown above, Logie teaches adding salt, such as calcium chloride, to the aqueous protein solution and adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8 by using any convenient acid which causes the formation of a precipitate, and this step is performed after separation of the protein solution from the meal and the defatting step and prior to concentrating the solution (paragraphs [0012], [0038], and [0040]).  The pH range of about 5 to about 6.8, which is interpreted to include values slightly above 6.8, as taught in Logie overlaps the presently claimed neutral pH in step iv of claim 1.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).  While Logie teaches an additional step of adjusting the pH to about 2.5 to about 4.0 that is not required by the process of claim 1, this additional step mentioned in Logie is not excluded from the claimed method since the preamble of claim 1 includes the transitional term “comprising”.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Logie also teaches the canola (rapeseed) protein isolate is treated to provide a product with properties such as solubility at wide pH values, including acidic pH values, and clarity in aqueous media (paragraphs [0007], [0009], [0011], [0061], and [0063]).  Logie discloses the isolate is soluble in acidic aqueous environments (paragraphs [0007], [0009], [0011], and [0063]), however, this recitation does not preclude the isolate from being soluble over wide pH values as discussed in Logie (paragraph [0007]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Thus, from the teachings of Logie, as shown above, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to arrive at the process of obtaining a protein isolate of claim 1 since Logie teaches there are several variations of the procedure to produce the canola (rapeseed) protein isolate (paragraph [0062]) and the method of Logie, as shown above, substantially overlaps the presently claimed method.  
Logie additionally teaches the limitations of dependent claims 3-7.  As discussed above, Logie is relied upon for the teaching of the process of claim 1.  Regarding the limitation of wherein in i) said mixing is carried out such that the ratio between said cold-pressed rapeseed oil meal and said aqueous liquid is from 1:2 to 1:30 (w/w) as recited in claim 3, Logie teaches the concentration of oil seed meal in the aqueous solution during the solubilization step is typically about 5% to about 15% (paragraph [0030]), which is equivalent to a ratio of meal to solution of about 1: about 6-19 and falls within the presently claimed range.  Regarding the limitation of wherein in i) the aqueous liquid is an aqueous salt solution comprising 1 to 5% sodium chloride (w/w) as recited in claim 4, Logie teaches protein solubilization is effected by using a food grade salt solution, such as sodium chloride, and the salt solution has a concentration of about 0.05 M to about 0.8 M (paragraph [0025]).  The salt concentration (sodium chloride) is equivalent to about 0.3% to about 4.5% and overlaps the presently claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Regarding the limitation of wherein in iii) said decreaming is carried out by means of centrifugation as recited in claim 5, Logie teaches defatting the solution by centrifugation and/or filtration (paragraphs [0034] and [0037]).  Regarding the limitation of wherein in iv) said precipitant is an aqueous calcium chloride solution as recited in claim 6, Logie teaches utilizing a food grade calcium salt precipitant, such as calcium chloride, and the calcium chloride may be added as an aqueous solution (paragraph [0051]).  Regarding the recitation of wherein in vi) said concentrating and washing is carried out by means of ultrafiltration and diafiltration as recited in claim 7, Logie teaches concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (paragraphs [0056]-[0058]).
In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which applicant relies (i.e., phytate level of claim 14) are not recited in the rejected claim(s) since claim 14 has been cancelled.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is noted the Declaration of Dr. Rudolf Van Beckhoven under 37 CFR 1.132 filed February 4, 2022 (Exhibit A of the Appeal Brief) has previously been addressed by the Examiner in the Final Rejection of May 13, 2022 (see paragraphs 21-34 of the Office Action) and also provided above.
Additionally, Appellant showed in the response filed July 6, 2021 how the instantly claimed process differed from the process of Examples 1-4 of Logie.  While the method in the examples of Logie is not the same as the presently claimed invention, any differences between the method in the examples of Logie and the claimed invention are obvious in view of the reference since Logie is not limited to the embodiment of Examples 1-4 and the general disclosure of Logie teaches the method steps of claim 1.  “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Further, it is noted the Tables in the response filed July 6, 2021 (after page 22 and before page 30 of the Appeal Brief) have previously been addressed by the Examiner in the Non-Final Rejection of October 5, 2021 (see paragraphs 26-33 of the Office Action) and also provided below:
Applicant’s arguments of July 6, 2021 have been fully considered, but they are unpersuasive.
Applicant argues the Office needs to withdraw the 102 rejection which cannot be based on unsubstantiated speculation. The Office has failed to meet the high burden for inherency here, which requires a showing that the unrecited elements are necessarily present (not merely possibly). Further, in a discussion of the differences in process pertinent to the obviousness rejection, below, Logie's membrane treatment screens out napins.  Logie’s process is not similar to the claimed process.  The claimed method and that of Logie is compared in tables provided and they are not “substantially similar”.  While the Office does not have laboratories to test prior art compositions, this does not relieve the Office of its burden to establish a prima facie case. Applicant directly rebutted to the Office's contention that the process is substantially similar. Therefore, for the Office to maintain the rejection, the Office must come up with some other evidence. In re Grose, 592 F.2d 1161, 1167-68, 201 USPQ 75 (CCPA 1979) ("[w]hen the PTO seeks to rely upon a chemical theory, in establishing a prima facie case of obviousness, it must provide evidentiary support for the existence and meaning of that theory.").
Examiner disagrees.  The 35 USC 102/103 rejection above is NOT based on unsubstantiated speculation, and the Office has NOT failed to meet the burden for inherency.  In fact, sufficient support for the rejection has been provided.  As discussed above, Logie discloses the canola protein isolate has a high protein content, in excess of about 90 wt% protein on a dry weight basis.  The isolate contains both albumin (napin) and globulin (cruciferin) protein fractions. The canola protein isolate is soluble at wide pH values (Abstract; paragraphs [0005], [0007], [0009], [0011], [0061], and [0063]).  Additionally, the method of Logie is substantially similar to the process recited in claim 1 (Abstract; and paragraphs [0008], [0011], [0012], [0024]-[0026], [0030], [0034], [0037], [0040], [0051], [0052], [0056]-[0058], [0061], and [0062]).  Since the rapeseed protein isolate is similar to the canola protein isolate disclosed by Logie, as set forth above, claims 8-13 and 15 are unpatentable.  Further the steps recited in claim 1 do not appear to produce a materially different product from the prior art.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Applicant is reminded that "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Additionally, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.  Further, as set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Applicant argues the differences in the process that lead to different isolates are highlighted in the table (claimed invention compared to the examples of Logie) and as follows.  The claimed process at no time requires acidification.  First, the claimed process at no time requires acidification. In contrast, Logie's invention is designed to produce a translucent acid soluble isolate for use in e.g., beverages. This is clear from e.g., [0088] and Exs. 1-4 in Logie (using HCl). As explained below, this necessarily results in Logie's isolate being soluble only in acid. There is no reason from Logie to eliminate the acid treatment because that step is the crux of Logie's invention.  Second, Logie does not adjust the pH at the time of adding the precipitant (e.g., calcium chloride). Logie at paragraph 40 states that following the extraction step (which can be done at high or low pH) the pH is adjusted prior to further processing, i.e., step (a) of Logie long before the precipitant is added in Logie step (e). The inventors have unexpectedly found that adjusting the pH in the presence of the precipitant precipitates the phytic acid more efficiently, resulting in more soluble proteins over a wide pH range. This is shown in Ex. 1.
Examiner disagrees.  Step iv of the claimed invention requires adjusting the pH of the aqueous solution to neutral by adding acid.  Logie, as taught above, successfully teaches this limitation since the reference teaches adjusting the pH of the aqueous solution to about 6.8 using any convenient acid (paragraph [0040]).  Logie teaches adjusting the pH at the time of adding the precipitant (e.g., calcium chloride) since the reference teaches adding calcium chloride solution to the aqueous protein solution following the separation from the meal and prior to concentrating the solution which causes the formation of a precipitate, which is interpreted as adding the calcium chloride solution any time during defatting the solution by centrifugation and/or filtration (step iii), adjusting the pH of the aqueous protein solution to about 6.8 by using any convenient acid (step iv), or removing the precipitate from the protein solution (step v) (paragraph [0012]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant argues third, Logie's process clarifies that it would not result in the claimed napin/cruciferin concentration. Examples 1 and 2 use, for concentration (Logie step (c)), a PES membrane having a molecular weight cut off of 100,000 daltons. Logie discloses at the top of p. 3 the MW's from napins (14,000 daltons) and cruciferins (145,000 or 290,000 daltons). This means that in Examples 1 and 2 the PES membrane separates the napins from the cruciferins. Thus, the resulting isolate would not have the claimed ratio of cruciferins and napins anymore. The napins would go through the PES membrane, and thus the isolate would not have 35-60% napins. Fourth, Logie requires an initial concentrating step right after extraction in addition to a concentrating step at the end in most examples. Logie also requires other steps not required in the claim. The claim cannot have these other steps because the way it is written requires the use of the product of one step in the following step. 
Examiner disagrees.  Contrary to Applicant’s belief, the teachings of Logie are not limited to the examples or preferred embodiments.  Although examples 1 and 2 of Logie teach a molecular weight cut off of 100,000 daltons, Logie is not limited to this cut-off since the reference also teaches the concentration step may be effected in any convenient manner such as by employing any convenient selective membrane technique using membranes with a suitable molecular weight cut-off, and one of ordinary skill in the art would understand from the teachings of Logie to select the appropriate molecular weight cut off to ensure retention of a significant portion of the rapeseed protein in solution, including globulin (cruciferin) and albumin (napin) proteins (paragraphs [0001], [0005], [0006], [0011], [0042], [0046], and [0062]).  Additionally, while Logie requires two concentrating steps (paragraphs [00010] and [0014]), the reference is not limited to this embodiment of multiple concentration steps since Logie also teaches a concentration step after the removal of the precipitate (paragraph [0016]).   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Appellant argues the reference must enable its own disclosure. Merely stating that a certain product can be made by numerous alternative processes to produce a protein isolate having specific protein weight percentages and solubility, without showing this, it fails this test. The only way Logie’s process enables an isolate with high solubility over a wide pH range is to remove the 12S/7S cruciferins to provide and 85% 2S isolate. That does not render the instantly claimed isolate, or method of making it, obvious. In relying on generalized statements and methods, and not any specific embodiments disclosed, the Office not shown the requisite reasonable expectation of success. The Office concedes that Ex. 3 doesn’t produce the claimed isolate, but doesn’t cite a specific process that would. Absent an articulated reason to select the specific combination of steps—which in this case, would require omitting a critical step and Logie and adding steps not disclosed in Logie—there can be no expectation that an isolate comprising i) intact, native, proteins, ii) having specific weight percentages of cruciferins and napins; iii) which are highly (at least 88%) soluble over a wide pH range of 3-10, was necessarily produced in Logie.  In contrast to Logie, Appellant describes isolates meeting all the claim limitations.  The Office dismissed the van Beckhoven Declaration, yet offered no evidence rebutting any of Mr. van Beckhoven’s results.  Appellant submits this is a conclusory and dismissive response to the evidence in the Declaration and is not rebuttal evidence to any fact asserted therein. The allegation that Mr. van Beckhoven is not objective is conclusory. Mr. van Beckhoven followed an example in Logie and presented results using accepted methods in the field. The Office has not pointed to any deficiency in the Declaration or alleged that Ex. 3 was not faithfully replicated. To the contrary, the Office concedes that the Ex. 3 isolate is different than that claimed. NFOA ¶ 31. The only arguable “opinion” in the Declaration is in ¶ 14 (the industry standard starting material is hexane-extracted canola meal not cold-pressed) and this can be substantiated easily by a simple internet search, but nevertheless has no bearing on the results of the experiment.  The Office’s second allegation, that Appellant must show that all possible permutations of the general methods disclosed in Logie are incapable of producing the claimed isolate to establish that Logie does not anticipate or render the claims obvious is also wrong. The Office has not provided any authority for this view. Appellant replicated Ex. 3 and showed that the acidification step, required in all Logie’s disclosed processes as detailed infra (and which is in every single claim in the patent issuing from Logie’s application) renders the cruciferins insoluble. This acidification step is not optional in Logie’s process but is in every embodiment.  Because the Office has not cited to a single specific process that allegedly produces the isolate, it has not shown the existence of the isolate in the prior art. There is no articulation of what combination of steps in the cited paragraphs in Logie results in the claimed isolate, let alone how that particular combination is to be gleaned. Yet the Office still maintains that Logie necessarily discloses the claimed isolate because the methods are similar.  The Office’s burden was even higher because the Office is relying on inherency. Where no evidence has been presented that Logie’s isolate is the same as that claimed, prima facie case has not been made. To the extent the Board disagrees, then Applicant asserts that the evidence has been squarely rebutted by the van Beckhoven Declaration, which the Federal Circuit also mandates must be given appropriate weight (P33-P37).
Examiner disagrees.  Appellant is reminded when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).  Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950) and MPEP 716.07.
While the method in Example 3 of Logie is not the same as the presently claimed invention and Logie fails to include any specific embodiments that teach the claimed method, any differences between the method in the examples and embodiments of Logie and the claimed invention are obvious in view of the reference since Logie is not limited to these examples and embodiments and the general disclosure of Logie teaches the method steps of claim 1.  Logie also does not expressly teach cold-pressed rapeseed (canola) oil meal was used in the examples.  However, Logie positively recites “the canola meal may be any canola meal resulting from the removal of canola oil from canola oil seed with varying levels of non-denatured protein, resulting, for example, from hot hexane extraction or cold oil extrusion methods” (paragraph [0024]).  Given that it is well understood that extrusion is interpreted as including pressure/pressing, the cold oil extrusion taught in Logie successfully meets the claimed limitation of cold-pressed rapeseed oil. “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
As previously discussed, the method of claim 1 is obvious in view of the general teachings of Logie. With respect to the process according to claim 1, Logie teaches the production of canola (rapeseed) protein isolates (paragraphs [0001] and [0008]).  The process comprises the steps of solubilizing proteinaceous material from canola oil seed meal (rapeseed oil meal), such as meal obtained from cold oil extrusion methods of canola oil seed (cold-pressed), in an aqueous solution at a temperature of from about 5⁰C to about 75⁰C (step i, paragraphs [0024]-[0026] and [0034]), separating the residual meal from the aqueous phase and defatting the solution by centrifugation and/or filtration (steps ii and iii, paragraphs [0034] and [0037]), adding salt, such as calcium chloride, to the aqueous protein solution and adjusting the pH of the aqueous protein solution to a range of about 5 to about 6.8, which is interpreted to include values slightly above 6.8, by using any convenient acid which causes the formation of a precipitate and performing this step after separation of the protein solution from the meal and the defatting step and prior to concentrating the solution (step iv, paragraphs [0012], [0038], and [0040]), removing the precipitate from the protein solution (step v, paragraph [0012]), concentrating the aqueous protein solution with ultrafiltration or diafiltration and subjecting the concentrated protein solution to a diafiltration step using water (step vi, paragraphs [0056]-[0058]), and drying the concentrated and diafiltered protein solution to obtain a canola protein isolate (step vii, paragraph [0061]).
The temperature in the solubilization step and the pH in the adjusting step taught in Logie overlap the presently claimed temperature range in step i and neutral pH in step iv of claim 1.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).
Although Logie does not expressly disclose the rapeseed (canola) protein isolate comprises 40 to 65% of cruciferins (12S globulin) and 35 to 60% of napins (2S albumin) and wherein said rapeseed (canola) protein isolate has a solubility of at least 88% when measured over a pH range from 3 to 10 at a temperature of 23±2⁰C as recited in claim 1, a canola protein isolate comprising these features would naturally occur from said method since Logie positively recites all of the claimed process steps, Logie teaches the canola protein isolate contains both albumin (napin) and globulin (cruciferin) protein fractions and is treated to provide a product with properties such as solubility at wide pH values, including acidic pH values, and clarity in aqueous media (Abstract; paragraphs [0005], [0007], [0009], [0011], [0061], and [0063]), and quantities of the cruciferins and napins as well as the solubility of the isolate canola protein are an intended result of the claimed process, absent any clear and convincing evidence to the contrary. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). 
Further, Logie teaches an additional step of adjusting the pH to about 2.5 to about 4.0 that is not required by the process of claim 1.  However, this additional step mentioned in Logie is not excluded from the claimed method since the preamble of claim 1 includes the transitional term “comprising”.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Logie also teaches the canola (rapeseed) protein isolate is treated to provide a product with properties such as solubility at wide pH values, including acidic pH values, and clarity in aqueous media (paragraphs [0007], [0009], [0011], [0061], and [0063]).  Logie discloses the isolate is soluble in acidic aqueous environments (paragraphs [0007], [0009], [0011], and [0063]), however, this recitation does not preclude the isolate from being soluble over wide pH values as discussed in Logie (paragraph [0007]).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Thus, from the teachings of Logie, as shown above, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to arrive at the process of obtaining a protein isolate of claim 1 since Logie teaches there are several variations of the procedure to produce the canola (rapeseed) protein isolate (paragraph [0062]) and the method of Logie, as shown above, substantially overlaps the presently claimed method.  
Additionally, the Declaration of Dr. Rudolf Van Beckhoven under 37 CFR 1.132 filed February 4, 2022 (Exhibit A of the Appeal Brief)  was not dismissed and has previously been addressed by the Examiner in the Final Rejection of May 13, 2022 (see paragraphs 21-34 of the Office Action) and also provided above.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TYNESHA L MCCLAIN/Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791      
                                                                                                                                                                                                  /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.